United States District Court
Northern District of California

Oo oa nN nD we fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-01044-HSG Document 217 Filed 06/12/19 Page 1 of 4

FILED

JUN 72 2018
SUSAN Y. SOONG
CLERK, U.S, DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TECHSHOP, INC., Case No. 18-cv-01044-HSG
Plaintiff, VERDICT FORM
Vv.
DAN RASURE, et al.,
Defendants.

 

 

We, the jury in the above-entitled action, unanimously find the following on the questions

submitted to us:
PLAINTIFEF’S CLAIMS

1) Do you find by a preponderance of the evidence that “TECHSHOP” is a valid service

YES vv NO

If you answered YES to Question I, go to Question 2.

mark?

If you answered NO to Question I, go to Question 12.
2) Do you find by clear and convincing evidence that the “TECHSHOP” service marks were
abandoned?
YES __ NO Jv
If you answered YES to Question 2, go to Question 12.
If you answered NO to Question 2, go to Question 3.

3) Do you find by a preponderance of the evidence that Plaintiff owns the “TECHSHOP”

service marks? /
YES NO

Ifyou answered YES to Question 3, go to Question 4.

 
United States District Court
Northern District of California

BR WwW Ww

oOo eS HN DW NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-01044-HSG Document 217 Filed 06/12/19 Page 2 of 4

If you answered NO to Question 3, go to Question 12.

TechShop 2.0
4) Do you find by a preponderance of the evidence that Defendants used the name “TechShop
2.0” without Plaintiff's consent in a manner that is likely to cause confusion among
ordinary consumers as to the source, sponsorship, affiliation, or approval of the services?
YES Vv NO
Ifyou answered YES to Question 4, go to Question 5.
Ifyou answered NO to Question 4, go to Question 8.
5) Do you find by a preponderance of the evidence that Defendants had actual or statutory
notice that Plaintiff's “TECHSHOP” service marks were registered?
YES Za NO ___
Ifyou answered YES to Question 5, go to Question 6.
If you answered NO to Question 5, go to Question 8.
6) Do you find by a preponderance of the evidence that Defendants’ use of “TechShop 2.0”
caused Plaintiff to suffer actual damages, in the form of lost licensing revenue?
YES NO ew
If you answered YES to Question 6, go to Question 6(a).
Ifyou answered NO to Question 6, skip Question 6(a) and go to Question 7.
a) What amount of actual damages do you find that Plaintiff has proven by a
preponderance of the evidence?
$
Go to Question 7.
7) Do you find by a preponderance of the evidence that Defendants’ use of “TechShop 2.0”
was an intentional or willful infringement?

YES Vv NO

Ifyou answered YES to Question 7, go to Question 7(a).

Ifyou answered NO to Question 7, skip Question 7(a) and go to Question 8.
2

 
United States District Court
Northern District of California

9

NY nD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-01044-HSG Document 217 Filed 06/12/19 Page 3 of 4

a) What amount of Defendants’ profits (that are not included in the amount of actual
damages in Question 6(a)) do you find attributable to Defendants’ infringing use of
“TechShop 2.0°? —,

$ /}

Go to Question 8.

TheShop.Build

8) Do you find by a preponderance of the evidence that Defendants used the name
“TheShop.Build” without Plaintiff's consent in a manner that is likely to cause confusion
among ordinary consumers as to the source, sponsorship, affiliation, or approval of the

YES S NO

services?
If you answered YES to Question 8, go to Question 9.
If you answered NO to Question 8, go to Question 12.
9) Do you find by a preponderance of the evidence that Defendants had actual or statutory
notice that Plaintiff's “TECHSHOP” service marks were registered?
YES Vv NO
If you answered YES to Question 9, go to Question 10.
If you answered NO to Question 9, go to Question 12.
10) Do you find by a preponderance of the evidence that Defendants’ use of “TheShop.Build”
caused Plaintiff to suffer actual damages, in the form of lost licensing revenue?
YES NO ra
If you answered YES to Question 10, go to Question 10(a).
Ifyou answered NO to Question 10, skip Question 10(a) and go to Question 11.
a) What amount of actual damages do you find that Plaintiff has proven by a
preponderance of the evidence?

$

Go to Question 11.

 
United States District Court
Northern District of California

oO Oo SN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 4:18-cv-01044-HSG Document 217 Filed 06/12/19 Page 4 of 4

11) Do you find by a preponderance of the evidence that Defendants’ use of “TheShop.Build”

was an intentional or willful infringement?

YES ra NO
Ifyou answered YES to Question 11, go to Question 11(a).
If you answered NO to Question 11, skip Question I1(a) and go to Question 12.
a) What amount of Defendants’ profits (that are not included in the amount of actual
damages in Question 10(a)) do you find attributable to Defendants’ infringing use
of “TheShop.Build’”?
‘

Go to Question 12.

DEFENDANTS’ CLAIM
12) Do you find by a preponderance of the evidence that Plaintiff made a false promise to Mr.

Rasure?

YES NO Vv
If you answered YES to Question 12, go to Question 13.

If you answered NO to Question 12, skip the remaining question and sign and date
this form.

13) What amount of damages did Mr. Rasure prove by a preponderance of the evidence that he

suffered as a result of the false promise?

 

$
Sign and date this form.
We G[i-\19
Signatpre of jury foreperson Date

 
